Citation Nr: 0727264	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  97-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the cervical spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine.  

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee.  

5.  Entitlement to a disability rating in excess of 10 
percent for impingement syndrome of the left (minor) shoulder 
from November 1, 1994 to November 2, 2006.  

6.  Entitlement to a disability rating in excess of 20 
percent for impingement syndrome of the left (minor) shoulder 
from November 3, 2006 to the present.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air force 
From October 1974 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

This case as been before the Board previously and was 
remanded in November 2003 and May 2006 for procedural 
compliance and further evidentiary development.  


FINDINGS OF FACT

1.  The veteran experiences service-connected degenerative 
joint disease and cervical strain which presents a slight 
limitation of motion; the veteran's forward flexion is 
limited to 35 degrees and there is no ankylosis.  

2.  The veteran experiences service-connected degenerative 
joint disease and lumbar strain which presents a slight 
limitation of motion; the veteran's forward flexion is 65 
degrees and there is no ankylosis.  

3.  The competent medical evidence does not show that the 
veteran experiences dislocation, "locking," subluxation, 
lateral instability, or compensable limitation of motion of 
his knees bilaterally; however, there is present arthritis 
and some limitation of motion bilaterally.  

4.  The veteran's left (minor) shoulder is limited in motion 
between his side and shoulder level at 75 degrees from 
November 3, 2006 to the present.  The veteran has malunion in 
the clavicle with no ankylosis, nonunion, or dislocation from 
November 1, 1994 to the present.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 
4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5237, 5242 (2006). 

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5237, 5242 (2006). 

3.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 
(2006).

4.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 
(2006).

5.  The criteria for a disability evaluation in excess of 10 
percent from November 1, 1994 to November 2, 2006 for 
impingement syndrome of the left (minor) shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 
5203 (2006).

6.  The criteria for a disability evaluation in excess of 20 
percent from November 3, 2006 to the present for impingement 
syndrome of the left (minor) shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In May 2003, May 2004, May 2005, and May 2006 
letters, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  He 
was also notified of the need to give VA any evidence 
pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was not specifically told that he must show an 
increase in severity in order for an increase to be awarded 
prior to the adjudication of his initial claim as the VCAA 
had not yet been enacted.  Subsequent to the RO's rating 
action, however, the veteran did receive notice compliant 
with Dingess, multiple letters stating the need to show a 
condition of greater severity, and a statement of the case 
was issued.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication"); see also 
Dalton v. Nicholson, No. 04-1196, slip. op. at 5 (U.S. Vet. 
App. Feb. 16, 2007) (holding that the veteran was not 
prejudiced by the lack of sufficient notification prior to 
adjudication because the record demonstrated that the 
veteran, through his counsel, was aware of the information 
and evidence necessary to establish entitlement to the 
benefits sought).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but as explained below, such error is rebutted.  The 
veteran was provided with letters which, while temporally 
after the initial RO decision, did provide the veteran with 
adequate notice as to the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claims and requested that the veteran provide any 
pertinent evidence in his possession.  The veteran was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  Under these circumstances, the presumption of 
prejudicial error against the veteran's claim is rebutted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
While this notice was temporally after the RO's initial 
decision, the decision below denies the veteran's claims.  
Thus, the presumption of prejudice against the veteran is 
rebutted, as remedial notification has occurred and rendered 
moot any prejudicial concerns.   In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error); Bernard, 
supra.  The veteran has been provided the opportunity to 
respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disabilities at issue have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Arthritis

Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.


Legal Criteria-Spine

Since the veteran filed the current claims on appeal 
regarding disabilities of the spine, VA twice amended the 
Rating Schedule with respect to the rating criteria for 
disabilities of the spine.  Specifically, VA revised the 
criteria for evaluating spine disorders (other than 
intervertebral disc syndrome), effective September 26, 2003.  
67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 20 percent 
evaluation is warranted for moderate limitation of motion; a 
40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 
2003). 

Effective September 23, 2002, new criteria were established 
for rating of intervetebral disc syndrome.  See 67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  Under the new regulations, 
VA is to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by  combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 60 percent is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A rating of 
20 percent is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 10 percent is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) of the new Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  VA is 
to evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in
each spinal segment are clearly distinct, VA is to evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in 
effect prior to September 23, 2002, intervertebral disc 
syndrome is rated as 60 percent disabling if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, with 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  Mild intervertebral disc syndrome is rated as 10 
percent disabling.   

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DCs 5235-5243) include DC 5242 for degenerative 
arthritis and DC 5237 for lumbosacral or cervical strain. 

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 20 percent 
evaluation is assigned when for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent evaluation is 
assigned when forward flexion of the cervical spine is 15 
degrees or less or there is favorable ankylosis of the entire 
cervical spine; a  40 percent evaluation is in order for 
unfavorable ankylosis of the entire cervical spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 
(2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees; forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).




Legal Criteria-Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability; a 20 percent rating is applied for 
moderate; and a 30 percent is rating is applicable for 
severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
disability rating is available for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 

There is no rating in excess of 10 percent available under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 for cartilage 
removal. 

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, while limitation to 15 degrees is rated 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9- 2004.

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

Legal Criteria-Shoulder

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201. This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level. Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder. Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Pursuant to 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5203, a 
10 percent evaluation is warranted for impairment of the 
clavicle or scapula when there is malunion, or nonunion 
without loose movement (minor extremity). A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation (minor extremity).

Analysis-Cervical Spine

The veteran contends that his cervical spine disability is of 
greater severity than that contemplated by his 10 percent 
evaluation.  

The record contains several VA orthopedic examinations, the 
earliest of which occurred in February 1995.  In the 
associated report, the veteran reported a history of an in-
service jeep accident and a feeling of generalized pain in 
the neck since this injury.  Pain was the chief symptom 
reported, and it was controlled with over-the-counter pain 
relievers.  X-ray reports were associated with the 
examination, and mild degenerative changes were found.  

The veteran's next VA examination occurred in March 1998.  In 
the associated report, the veteran exhibited cervical strain, 
and there was no evidence of osteoarthritis in the cervical 
spine.  X-ray reports of September 1996 confirm a normal 
cervical spine.  In June 2005, the veteran was again afforded 
a VA examination.  Associated with this examination were 
radiographic tests which found minimal degenerative disc 
disease at C5-C6 as well as osteophytes at C5-C6.  There were 
no significant facet or uncovertebral joint degenerative 
changes noted.  In the most recent VA examination, dated in 
November 2006, the veteran reported a constant pain (10/10) 
which has required him to have a special ergonomic chair at 
his work.  The veteran did not complain of a radicular 
pattern into the upper extremities in a dermatomal pattern; 
however, he did express a general shooting pain in a non-
dermatomal pattern.  The veteran's neck was tender to light 
touch, and forward flexion was to 35 degrees, extension to 35 
degrees, right lateral flexion to 35 degrees, left lateral 
flexion to 20 degrees, right lateral rotation to 50 degrees, 
and left lateral rotation to 50 degrees, all with pain.  The 
veteran was not able to perform the range of motion tests 
more than twice due to pain.  The veteran complained of 
severe pain throughout the examination, and the examiner was 
not able to assess the DeLuca factors because of an inability 
to perform multiple repetitions.  The veteran was assessed as 
having mild degenerative disc disease and cervical strain, 
with the disability "seem[ing] to be greater than that which 
would be predicted by his X-ray results."  

Initially, the Board observes that, although there is 
degenerative disc disease of the cervical spine, impairment 
attributable to this condition is currently minimal and does 
not provide a basis for an increase in the current 10 percent 
evaluation.  

The veteran is entitled to have his neck condition of strain 
and osteoarthritis evaluated under pre and post regulatory 
criteria.  Under the provisions of pre-revision Code 5290, 
the veteran can achieve a higher rating if he is able to show 
a moderate or severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  The competent medical 
evidence of record does not show a limitation of motion which 
is greater than slight in severity.  Although terms such as 
"slight" and "moderate" are not defined, the Board must 
apply them in a manner which is "equitable and just."  See 
38 C.F.R. §§  4.2, 4.6.  In so doing, the Board notes that 
pain is the chief manifestation, and that while such pain is 
reported to be severe, there is evidence which suggests that 
the veteran overstates his symptoms.  

Specifically, the June 2005 examiner mentioned the difficulty 
of examining the veteran due to his stated pain, and the 
November 2006 report alludes to a conflict between the 
veteran's stated painful symptoms and the extent of the 
disability confirmed by X-ray.  As this is the case, there 
criteria for a higher evaluation under old guidelines have 
not been met.  

Regarding post-revision criteria, the Board turns its 
attention specifically to the general formula for rating 
spine disorders.  There is no ankylosis present, and the 
veteran has not shown a limitation of his cervical spine to 
be less than 15 degrees, making assignment of a 30 percent 
evaluation or higher inappropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  There is a documented finding of 
cervical spine limitation to 35 degrees which, under the new 
rating criteria, would entitle the veteran to a 10 percent 
rating.  Id.  As stated previously, there does appear to be 
some overstating of pain that the veteran experiences.  This 
notwithstanding, the Board cannot ignore an objective medical 
finding of a displayed limitation of motion which was not 
specifically found to be overstated by the examiner.  As 
such, the Board will continue the veteran's 10 percent 
evaluation for the veteran's cervical spine disability.  
There is, simply, no evidence which would support a higher 
evaluation and the claim for an increase must therefore be 
denied.  

Regarding a disability evaluation specifically for the 
veteran's arthritis, the Board notes that the resultant 
limitation of motion is ratable under joint-specific 
guidelines, making the application of Code 5003 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Additionally, the factors established in the DeLuca decision 
are fully considered in the assignment of the 10 percent 
evaluation, as objective examination considered the veteran's 
pain in assessing the degree of impairment of range of 
motion.  See DeLuca, supra.  Also, while the Board makes note 
of several findings whereby the veteran reported a need to 
stand periodically while at work due to spine pain, there has 
been no showing of an impairment which is so debilitating as 
to cause a marked interference with employment or require 
frequent hospitalizations.  Thus, the Board determines that 
there is no need for a referral to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).   

Analysis-Lumbar Spine

The veteran has a 10 percent disability evaluation for 
degenerative joint disease of the lumbar spine.  He contends, 
in essence, that his disability is of a more severe nature 
than contemplated by his current rating.  

In February 1995, the veteran was assessed as having low back 
pain due to an in-service automobile accident.  The pain 
lasted four to six hours at a time and was offset with 
Motrin.  While there were some minimal indications of 
subjectively reported muscle spasms being present, there was 
no noted radiculopathy, and objective examination did not 
ascertain the presence of muscle spasms.  X-ray examination 
revealed small osteophytic spurs, and the disc spaces were 
preserved.  

In March 1998, the veteran again was afforded a VA orthopedic 
examination where the examiner reviewed February 1996 X-rays 
which stated that a tiny anterior spur along the anterior 
superior portion of L5 was of "doubtful significance."  The 
chief symptom was a mild localized back stiffness and the 
veteran did not have a history of steroid injection or 
surgical intervention.  Osteoarthritis of the lumbar spine 
was entered in the diagnostic impression.  

In June 2005, the veteran had a radiographic viewing of his 
lumbar spine.  The diagnostic impression listed no 
abnormalities.  VA examination of the same date  was unable 
to ascertain range of motion findings due to the veteran's 
complaints of pain.  The examining physician noted that the 
veteran was able to move while not under examination, and 
made an implication that the symptoms were exaggerated.  

The veteran was afforded his most recent VA examination in 
November 2006.  The associated findings showed a limitation 
of flexion to 65 degrees, extension to 10 degrees, right 
lateral flexion to 25 degrees, left lateral flexion to 25 
degrees, and bilateral lateral rotation to 25 degrees.  There 
was a decreased sensation to light touch in the left lateral 
calf to monofilament testing.  Lumbar strain was entered as a 
diagnosis.  

The veteran's diagnosis has ranged from minimal arthritis to 
lumbar strain, and the Board will focus on the particular 
diagnostic criteria addressing each of these disorders.  
Specifically, pre-revision Codes 5292 pertaining to 
limitation of motion and 5295 pertaining to lumbosacral 
strain and post-revision Code 5237 applying the General 
Formula.  Under these guidelines, while the Board notes that 
the veteran's limitation of motion has historically been 
exaggerated, the objective findings of limitation of flexion 
to 65 degrees do not support entitlement to a higher rating 
even if there was full cooperation with the respective 
examiners.  Under current schedular guidelines, the degree of 
impairment (between 60 and 85 degrees) is not significant 
enough to grant an increase; and under old criteria, there is 
no showing that the disability is beyond slight in impairment 
or that there are objectively documented muscle spasms, 
abnormalities in the joint spaces or forced motion, or any 
significant neurological deficit (Goldthwaite's sign etc. ) 
which would warrant a higher evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Additionally, the veteran's chief 
symptom of pain on use and respective limitation of motion 
upon repetition of movement is fully considered in the 
assignment of the 10 percent evaluation in full compliance 
with jurisprudential precedent.  See DeLuca, supra.  

As is the case with the veteran's cervical spine, the 
disability of the lumbar spine is ratable for limitation of 
motion under joint-specific guidelines, making application of 
Code 5003 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

There is, simply, no evidence which supports an increase 
under the schedular criteria.  Furthermore, while again the 
veteran complains of an inability to sit for prolonged 
periods of time, there is no competent medical evidence 
showing a marked interference with employment or a need for 
frequent hospitalization, making consideration of an 
extraschedular referral inappropriate.  See Bagwell, supra.  


Analysis-Bilateral Knees

The veteran is in receipt of separate 10 percent evaluations 
for patellofemoral syndrome of the right and left knee 
respectively.  He contends that his disability is of greater 
severity than contemplated by these evaluations.  Given that 
the right and left knee display essentially the same 
pathology, they will be discussed together for the sake of 
brevity.  

VA examination in February 1995 did not find any 
abnormalities in the knees upon radiographic viewing, with a 
diagnosis of bilateral patellofemoral syndrome being entered.  
March 1998 VA examination indicated that the veteran was 
without specific history of a knee injury, and that there was 
no radiographically confirmed abnormality.  The chief 
complaint was of stiffness and discomfort of varying 
intensity, and there was no complaint of swelling or "giving 
way."  Bilateral retropatellar arthralgia was entered as an 
impression.  

In June 2005, the veteran was again afforded a VA 
examination.  The associated report showed subjective 
complaints of pain (reported 10/10 in intensity), and the 
veteran reported locking occasionally (once a week), with 
"giving way" occurring on an irregular basis.  The veteran 
did not report use of a brace or other assistive device; 
however, pain will onset within 10 minutes of walking or 
standing.  The veteran stated that severe pain made it 
impossible for him to move his knees upon examination; but, 
he did flex his knees to 90 degrees when he was talking to 
the examiner.  Essentially, it was the examiner's opinion 
that the veteran overstated his symptoms and that the 
subjective complaints of pain were not substantiated by the 
objective evidence of his disability.  It was the overall 
impression that the veteran should be examined by an 
orthopedic specialist, and in November 2006, the veteran 
again stated that he could not be examined due to too much 
pain.  In this VA examination, the veteran was able to flex 
his knees to 110 degrees when he sat and spoke to the 
examiner.  Pain on repetitive motion or other DeLuca factors 
could not be assessed by the examiner as the veteran stated 
he could not perform repeated exercises.  Overall, the 
examiner implied that the veteran again was exaggerating his 
symptoms.  

There is no finding of arthritis in the most recent VA 
examination, with pain being the chief manifestation of a 
bilateral knee disorder.  A review of the record does not 
suggest instability or subluxation, and while there is a 
subjectively reported complaint of "locking" or "giving 
way," there is no evidence of a dislocation of cartilage or 
ankylosis which would entitle the veteran to a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5261.  June 2005 radiographic viewings did note some 
degenerative changes.  A rating under Code 5003 is 
appropriate in this instance, as the veteran's limitation of 
motion was difficult to ascertain given the veteran's lack of 
cooperation during two examinations.  The 10 percent 
evaluation will be continued, as the veteran has not met the 
criteria for an evaluation under joint-specific guidelines.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Again, there is no indication that the veteran has any marked 
interference with employment or a need for frequent 
hospitalization, and thus a referral for extraschedular 
consideration is unwarranted.  See Bagwell, supra.  

Analysis-Left (minor) Shoulder

The veteran was initially assigned a 10 percent evaluation 
for his left shoulder.  A rating decision dated in March 2007 
increased the veteran's rating to 20 percent, effective 
November 3, 2006, the date of a VA examination which showed a 
growth in severity of symptoms.  As this is not a full grant 
of the benefit sought, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Additionally, as the effective 
date of the increase in rating was not set as the date of the 
filing of the initial claim, the Board will address the 
possibility of a "staged" rating for the two separate 
periods established by the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  

November 1, 1994 to November 2, 2006

The veteran had his left shoulder examined on three separate 
occasions in the time period between November 1, 1994 and 
November 2, 2006, to include multiple radiographic findings.  
The earliest examination, occurring in February 1995, 
included an X-ray report which showed a spurring left 
acromioclavicular joint which could have been causing 
impingement.  The following year, X-ray again confirmed spur 
formation of the acromioclavicular joint.  In March 1998, the 
veteran was assessed as having posttraumatic osteoarthritis 
status-post acromioclavicular joint injury.  At that time, 
there was no evidence of impingement.  

In June 2005 the veteran was afforded an additional VA 
orthopedic examination, which again included radiographic 
studies.  Osteoarthritic changes were noted along with a 
predisposition to rotator cuff impingement.  The veteran was 
unable to be examined objectively due to subjective reports 
of extreme pain.  

During this period, there is no evidence of ankylosis, an 
impairment of the humerus, or compensable limitation of 
motion of the arm, making a rating under Codes 5200, 5201, 
and 5202 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5202.    Regarding an impairment of the clavicle, 
the veteran's documented spurring is evidence of malunion, 
making an assignment of a 10 percent rating under Code 5203 
appropriate.   There is no evidence of dislocation or 
nonunion, making a higher evaluation under this provision 
unwarranted.  Id.  Furthermore, the disability associated 
with malunion in the shoulder joint contemplates any 
associated loss of motion, and since the specific provisions 
for malunion are applicable and provide for a compensable 
rating, Code 5003 is not for application in this case.  See 
38 C.F.R. § 4.71a, Code 5003.  Also, as the veteran has been 
unable to show how his range of motion is limited by pain, 
and as examiners have been unable to determine the effect of 
factors established in the DeLuca decision, there is no way 
that the veteran can gain a higher evaluation under these 
grounds.  See DeLuca, supra.  There is, simply, no evidence 
which supports an increase in evaluation on a schedular 
basis.  Additionally, the veteran has not shown that his 
shoulder causes a marked interference with employment or a 
need for frequent hospitalizations, making a referral for 
extraschedular consideration inappropriate.  See Bagwell, 
supra.  



November 3, 2006 to the Present

The veteran had his most recent VA examination in November 
2006.  In the associated report, the examiner noted the 
following range of motion findings: Flexion to 75 degrees, 
abduction to 45 degrees, internal rotation to 90 degrees and 
external rotation to 45 degrees measured at zero degrees 
abduction.  The veteran could repeat the movements four times 
with pain behavior.  Left shoulder strain with degenerative 
joint disease was assessed.  

These findings are significant, as they illustrate a range of 
motion limitation to midway between the side and shoulder 
level.  As this is the veteran's minor extremity, the 
limitation warrants a 20 percent evaluation under Code 5201.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Again, there is 
no demonstrated ankylosis, and the limitation of motion is 
compensable under joint-specific guidelines, making Code 5003 
inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The limitations on motion are caused predominantly by pain, 
and such is fully considered in the assignment of a 20 
percent rating, and the claim for an increase must be denied.  
See DeLuca, supra.  There is no marked interference with 
employment or need for frequent hospitalization, and the 
competent medical evidence supports a continuance of the 
veteran's 20 percent rating.  See Bagwell, supra.  

Finally, the Board notes that the veteran has several other 
service-connected disabilities, to include post concussion 
migraine headaches and a dysthymic disorder, both evaluated 
as 50 percent disabling; his combined evaluation is 90 
percent. As of the most recent VA examination, he was working 
full-time as a technician utilizing a computer.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the cervical spine is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine is denied.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for impingement syndrome of the left (minor) shoulder from 
November 1, 1994 to November 2, 2006 is denied.  

Entitlement to a disability rating in excess of 20 percent 
for impingement syndrome of the left (minor) shoulder from 
November 3, 2006 to the present is denied. 

  


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


